 

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

 

 

 

 

for the
District of Alaska RECEIVED USMS D-AK
01/29/2021
UNITED STATES OF AMERICA )
) Case Number: 3:20-CR-00001-TMB-MMS
VS. )
)
KASTEN DON JEREMIAH WALLONA ___ ) FID: 11065978

 

Defendant WARRANT: 2106-0129-0343-D
ENTERED NCIC: YES

 

 

 

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) KASTEN DON JEREMIAH WALLONA 5

who is accused of an offense or violation based on the following document filed with the court:
L] Indictment L) Superseding Indictment CJ Information _] Superseding Information L]Complaint

CL) Probation Violation Petition Supervised Release Violation Petition LJ Violation Notice LJ Order of the Court

This offense is briefly described as follows:

Violations of Supervised Release

Date: Janiagy 29. 2021 5/Brenda Kappler

 

, Deputy Clerk
Issuing officer's signature

Brian D. Karth, Clerk of Court
Printed name and title

City and state: Anchorage, Alaska

 

 

Return

 

This warrant was received on (date) 01-29-2021 _, and the person was arrested on (date) c{-2 9-202

at (city and state) Are cltoh AcE ALC

Oa — As p—

(/ Arresting dffiter S SiQnature
_Y
Semin i, ee Sdesny

/ Printed name and title

 

 

 

Case 3:20-cr-00001-TMB-MMS Document 61 Filed 02/01/21 Page1of1
